           Case 8:20-cv-01936-PWG Document 20 Filed 07/20/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                      (Southern Division)


 ASHLEY ALBERT, et al.

                 Plaintiffs,                      Case No. 8:20-CV-1936-PWG

        v.

 GLOBAL TEL*LINK CORP., et al.

                 Defendants.


                STIPULATED MOTION TO EXTEND TIME TO RESPOND
                      AND PROPOSED BRIEFING SCHEDULE

       COME NOW Plaintiffs Ashley Albert, Ashley Baxter, Karina Jakeway, and Melinda

Jabbie (“Plaintiffs”), together with Defendants Global Tel*Link Corp. (“GTL”), Securus

Technologies, LLC (“Securus”), and 3CInteractive Corp. (“3CI”) (collectively, “Defendants”),

by undersigned counsel, pursuant to Local Rules 105.2 and 105.9, and

       HEREBY STIPULATE and JOINTLY MOVE for an order adopting the following

schedule for answering or otherwise responding to the complaint in this action, and for briefing

any motions filed pursuant to Rule 12, Fed. R. Civ. P.

                                  Event                                 Filed by
            All Defendants’ responses to complaint               September 18, 2020
            Plaintiffs’ opposition(s) to Rule 12 motions         November 13, 2020
            Defendants’ replies in support of Rule 12 motions    December 11, 2020

All parties shall confer with respect to consolidating arguments and increasing efficiencies where

practicable, and shall submit to the Court any joint proposals regarding page limits and

organization of supporting memoranda.

Dated: July 20, 2020                                 Respectfully submitted,
        Case 8:20-cv-01936-PWG Document 20 Filed 07/20/20 Page 2 of 4



BY COUNSEL FOR ALL PARTIES, by express written consent:

   /s/ Matthew K. Handley                       /s/ Jason R. Scherr
HANDLEY FARAH & ANDERSON                    MORGAN LEWIS & BOCKIUS, LLP
PLLC                                        Jason R. Scherr, Bar No. 25633
Matthew K. Handley, Bar No. 18636           1111 Pennsylvania Avenue, NW
Rachel E. Nadas*                            Washington, DC 20004
777 6th Street, NW, Eleventh Floor          T: 202.739.6000
Washington, DC 20001                        F: 202.373.6001
T: 202.559.2433                             jr.scherr@morganlewis.com
F: 844.300.1952
mhandley@hfajustice.com                     Elizabeth Herrington*
rnadas@hfajustice.com                       77 W. Wacker Drive
                                            Chicago, IL 60601
George F. Farah                             T: 312.324.1000
Rebecca P. Chang                            F: 312.324.1001
81 Prospect Street                          beth.herrington@morganlewis.com
Brooklyn, NY 11201
T: 212.477.8090                             R. Brendan Fee*
F: 844.300.1952                             1701 Market Street
gfarah@hfajustice.com                       Philadelphia, PA 19103
rchang@hfajustice.com                       T: 215.963.5000
                                            F: 215.963.5001
William A. Anderson                         brendan.fee@morganlewis.com
4730 Table Mesa Drive
Suite G-200                                 COUNSEL FOR DEFENDANT SECURUS
Boulder, CO 80305                           TECHNOLOGIES, LLC
T: 202.559.2433
F: 844.300.1952                                          *     *      *
wanderson@hfajustice.com
                                            ARNOLD & PORTER KAYE SCHOLER
COHEN MILSTEIN SELLERS                      LLP
& TOLL PLLC                                 Rosa Evergreen, Bar No. 19610
Benjamin D. Brown*                          601 Massachusetts Ave, NW
Brent W. Johnson                            Washington, DC 20001-3743
Robert A. Braun                             T: 202.942.5000
1100 New York Ave., Suite 500               F: 202.942.5999
Washington, DC 20005                        rosa.evergreen@arnoldporter.com
T: 202.408.4600
F: 202-408-4699                             COUNSEL FOR DEFENDANT GLOBAL
bbrown@cohenmilstein.com                    TEL*LINK CORP.
bjohnson@cohenmilstein.com
rbraun@cohenmilstein.com                                 *     *      *

Christopher J. Bateman
88 Pine Street, 14th Floor

                                        2
       Case 8:20-cv-01936-PWG Document 20 Filed 07/20/20 Page 3 of 4



New York, NY 10005                         STEARNS WEAVER MILLER
T: 212.838.7797                            WEISSLER ALHADEFF & SITTERSON,
F: 212.838.7745                            P.A.
cbateman@cohenmilstein.com                 Jay B. Shapiro*
                                           150 West Flagler Street, Suite 2200
JUSTICE CATALYST LAW, INC.                 Miami, FL 33130
Benjamin D. Elga*                          T: 305.789.3229
Kelly Jo Popkin*                           F: 305.789.2664
81 Prospect Street                         jshapiro@stearnsweaver.com
Brooklyn, NY 11201
T: 518.732.6703                            WILLIAMS & CONNOLLY LLP
belga@justicecatalyst.org                  Jonathan Pitt, Bar No. 16086
kpopkin@justicecatalyst.org                Colette Connor*
                                           725 Twelfth Street, NW
Brian J. Shearer*                          Washington, DC 20005
Craig L. Briskin*                          T: 202.434.5170
718 7th St. NW                             F: 202.480.8236
Washington, DC 20001                       jpitt@wc.com
T: 518.732.6703                            cconnor@wc.com
brianshearer@justicecatalyst.org
cbriskin@justicecatalyst.org               COUNSEL FOR DEFENDANT
                                           3CINTERACTIVE CORP.
HUMAN RIGHTS DEFENSE CENTER
Daniel Marshall*
P.O. Box 1151
Lake Worth, FL 33460
T: 561.360.2523
F: 561.828.8166
dmarshall@hrdc-law.org

WASHINGTON LAWYERS’
COMMITTEE FOR CIVIL RIGHTS AND
URBAN AFFAIRS
Hannah E.M. Lieberman, Bar No. 05456
700 14th St. NW, Ste 400
Washington, DC 20005
T: 202.319.1040
F: 202.319.1010
Hannah_Lieberman@washlaw.org
                                           * pro hac vice motion forthcoming
COUNSEL FOR PLAINTIFFS


                                   *   *        *




                                       3
       Case 8:20-cv-01936-PWG Document 20 Filed 07/20/20 Page 4 of 4



SO ORDERED this _____ day of ___________, 2020.

BY THE COURT:

                                            ________________________________
                                            Hon. Paul W. Grimm, U.S.D.J.




                                        4
